

117 HR 1595 IH: Keep Huawei on the Entity List Act
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1595IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Mr. Steube (for himself, Mr. Waltz, Mr. Babin, Mr. Crawford, Mr. Gaetz, Mr. Weber of Texas, Mr. Diaz-Balart, and Mr. Jackson) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require the continuation in effect of export controls with respect to Huawei Technologies Co. Ltd., and for other purposes.1.Short titleThis Act may be cited as the Keep Huawei on the Entity List Act. 2.Continuation in effect of export controls with respect to Huawei Technologies Co. LtdThe Secretary of Commerce may not remove Huawei Technologies Co. Ltd., or its subsidiaries and affiliates, from the entity list or modify any of the licensing policies pursuant to its designation on the entity list, including the foreign direct product rule, unless the Secretary, with the concurrence of the End-User Review Committee by a unanimous vote of such Committee, certifies to the appropriate congressional committees that Huawei Technologies Co. Ltd., and its subsidiaries and affiliates—(1)have not engaged in activities that are contrary to United States national security or foreign policy interests and are unlikely to engage in such activities in the future; and(2)are not owned, controlled, or influenced by the Communist Party of China.3.Export controls with respect to Honor Device Co. LtdNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce—(1)shall designate Honor Device Co. Ltd. for inclusion on the entity list; and(2)shall publish a notification with respect to such designation in the Federal Register.4.Report(a)In generalNot later than 30 days after the date of the enactment of this Act, and on a monthly basis thereafter, the Secretary of Commerce shall submit to the appropriate congressional committees a report that—(1)identifies and describes all license applications received by the Department of Commerce to export, reexport, or transfer (in-country) items subject to the Export Administration Regulations to—(A)Huawei Technologies Co. Ltd., or its subsidiaries and affiliates; or(B)Honor Device Co. Ltd; and(2)identifies whether such license applications were approved or denied.(b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex.5.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate.(2)End-User Review CommitteeThe term End-User Review Committee means the End-User Review Committee described in Supplement No. 9 to part 748 of the Export Administration Regulations. (3)Entity listThe term entity list means the list maintained by the Bureau of Industry and Security and set forth in Supplement No. 4 to part 744 of the Export Administration Regulations. (4)Export Administration RegulationsThe term Export Administration Regulations means subchapter C of chapter VII of title 15, Code of Federal Regulations.